Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dontay Carter-El appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint and denying his motion to alter or amend the judgment under Fed. R. Civ. P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*475sons stated by the district court. Carter-El v. Oakley, 1:14-cv-02545-JFM, 2015 WL 7012708 (D. Md. filed Nov. 10, 2015 & entered Nov. 12, 2015; filed Jan. 11, 2016 & entered Jan. 12,2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED